DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10 the “the” before “user” should be replaced with an “a” and in line 15 the “that” before “which” and the “car” before “during” should be omitted for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (WO2017/123761A1), Ghosh (2015/0327638), Heo (KR20170096760A), Chao (2018/0206688) and Han (KR20170075327A).  Dooley discloses a simulation intelligent electric toy robotic vehicle with intelligent path planning having a positioning module (508) configured to mark position coordinates of different places in the same coordinate system for allowing the robotic vehicle to automatically travel between the places (page 26 line 14 – page 27 line 7), a marking module (502) configured to mark coordinates of a specific location (L) according to an indication of a user (page 27 lines 14-27, page 28 lines 18-29 and page 38 line 8-page 39 line 12), a planning module (904) configured to plan a specific path according to the coordinates of the specific locations to cause the robotic vehicle to automatically travel along the path (page 41 lines 11-15 and page 44 lines 6-16), an acquiring module utilizes a camera (108) to obtain images of objects the robotic vehicle passes during driving (page 39 lines 1-8 and page 41 lines 16-29), a processing module (700) is configured to analyze the objects to obtain a name and related content associated with the object and convert it into a format for display (page 41 lines 16-29) that can include an audio format (page 30 lines 16-22), a WI-FI communication module (506) configured to communicate with a smart terminal (704) of the user (page 30 line 23 – page 31 line 12) such that video calls and location information can be communicated between the smart terminal and robotic vehicle (Fig. 7, page 20 line 30 – page 30 line 2,  page 30 line 16 – page 32 line 2, page 34 lines 15-30, page 35 lines 9 – 23), a cleaning mechanism configured to contact a floor surface (page 30 lines 3-10), a charging module configured to detect power of the robotic vehicle (page 25 line 28 – page 26 line 1) and wherein the robotic vehicle can be made to automatically go to a charging port (810) for charging based on desired programing (page 49 lines 17-21) and an internet connection module (710) to establish a connection with other smart home devices (706) and send operation instructions to the other home devices when the robotic vehicle is positioned at a specific location (Fig. 7, page 31 lines 26 – page 36 line 24).  Dooley discloses the basic inventive concept with the exception of having a setting module, a displacement mechanism that displaces the cleaning mechanism in the form of a rag engaged with an engaging opening of a chassis of the electronic robot, the robotic vehicle turning 90 degrees when an obstacle is encountered, the robotic vehicle going to the charging port when the power reaches a preset value, a calculation module and a solar module.  Ghosh discloses a mobile robotic device with a setting module configured to cause the robotic device to maintain a preset relative position relative to a smart terminal (Fig. 1, paragraphs 28-29).  It would have been obvious to one of ordinary skill in the art to modify the robotic vehicle with a setting module as taught by Ghosh for the predictable result of allowing a user to guide the movement of a robotic device in a simplified manner as compared to manual movements.  Heo discloses a robotic device configured with a cleaning mechanism in the form of a rag or pad (40) having a portion (21) engaged within an engaging opening of a chassis (10) of the robot that includes a displacement mechanism configured to displace the positioning of the cleaning mechanism relative to a floor surface (page 3 paragraphs 3-9).  Heo also discloses programming the robotic device to take certain actions when a low power situation is detected (page 4 paragraphs 12).  It would have been obvious to one of ordinary skill in the art to modify Dooley and Ghosh with a cleaning and displacement mechanisms as taught by Heo for the predictable result of configuring and positioning the cleaning mechanism relative to a floor surface so as to achieve a more efficient cleaning.  It further would have been obvious from the teaching of Heo to have the robotic device take certain actions in a low power situation for the predictable result of ensuring the robotic device does not get stranded during use.  Chao discloses a cleaning robot configure to automatically turn 90 degrees when an obstacle is encountered (abstract, paragraph 63).  It would have been obvious to one of ordinary skill in the art to modify the robotic device of the references to move when an obstacle is encountered for the predictable result of enhancing functionality by enabling the movement of the robotic device to continue even in the event of an obstruction.  Han discloses a robotic device (page 3 lines 39-43) that is configured with a calculation module that calculates required power for an operation and compares it to a current power threshold and sends an alert if the required power is greater than the threshold (page 9 lines 10-38, page 12 lines 38-48 and page 18 lines 36-43) and further includes that a source of power for the robotic device is a solar module (page 6 lines 53-54).  It would have been obvious to one of ordinary skill int the art to modify the robot of the references to include a calculation module for the predictable result of alerting a user to potential functional issues based on the power available to the robot and to use a solar battery since the substitution of known elements to achieve a predictable result has been held to be obvious.  Furthermore, in regard to the housing of the robot being a material capable of collecting solar energy, the examiner notes using known materials suitable for the intended use has been held to be obvious.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  In regard to the specific locations marked by the positioning module including an elevator and a home door, the examiner notes that such a modification would have been an obvious matter of design choice since the system of Dooley allows a user to select any desired location as a specific location and the substitution of known elements to achieve a predictable result has been held to be obvious.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711